DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that reference “CN20891466” in the IDS filed 2/25/2022 should be --CN208914646--. Reference CN208914646 has been considered by the examiner.
Publication dates have been added for the foreign references 1-3 in the IDS filed 2/25/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gerald D. Haynes on 8/4/2022.
The application has been amended as follows:

Abstract:
An be opened and the patch cement in the packet interior applied to the tube repair patch and the tube repair patch applied to the inflatable device wall over the break to seal the break.

Claim 1:
An inflatable device repair kit, the inflatable device repair kit comprising:
an openable repair packet having a patch surface, a sandpaper surface and a packet interior between the patch surface and the sandpaper surface, wherein the patch surface and the sandpaper surface face externally from the packet interior;
at least one tube repair patch detachably adhered to the patch surface of the repair packet;
an abrasive sanding texture on the sandpaper surface of the repair packet; and
a patch cement in the packet interior of the repair packet.

Claim 9:
An inflatable device repair kit, the inflatable device repair kit comprising:
a flexible, openable repair packet having a first packet wall, an exterior patch surface on the first packet wall, a second packet wall, an exterior sandpaper surface on the second packet wall and a packet interior between the first packet wall and the second packet wall, wherein the exterior patch surface and the exterior sandpaper surface face externally from the packet interior;
at least one tube repair patch detachably adhered to the exterior patch surface of the repair packet;
at least one sandpaper piece on the exterior sandpaper surface of the repair packet; and
a patch cement in the packet interior of the repair packet.

Claim 17:
An inflatable device repair kit, the inflatable device repair kit comprising:
an elongated, rectangular, flexible, openable repair packet having a first packet wall, an exterior patch surface on the first packet wall, a second packet wall, an exterior sandpaper surface on the second packet wall and a packet interior between the first packet wall and the second packet wall, wherein the exterior patch surface and the exterior sandpaper surface face externally from the packet interior;
an elongated tube repair patch detachably adhered to the exterior patch surface of the repair packet;
at least one sandpaper piece on the exterior sandpaper surface of the repair packet; and
a patch cement in the packet interior of the repair packet.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Ma (CN208914646, cited in IDS) is considered the closest art of record. Ma discloses, for example with regard to original claim 1, an inflatable device repair kit, the inflatable device repair kit comprising: an openable repair packet (4/41) having a patch surface (bottom of 4 to which 1/10 is adhered - paragraph 25), a sandpaper surface (top edge of 41 to which sandpaper 3 is adhered) and a packet interior between the patch surface and the sandpaper surface (generally the space present within 4); at least one tube repair patch (1) detachably adhered (via 10) to the patch surface of the repair packet (paragraph 25); an abrasive sanding texture (3/31) on the sandpaper surface (41) of the repair packet; and a patch cement (2/10) in the packet interior of the repair packet. Regarding claims 9 and 17, the limitations ‘flexible”, “elongated”, and “rectangular” are considered obvious modifications. Furthermore, the dependent claims do not, in the examiner’s opinion, represent novel or unobvious variants. However, Ma discloses that the patch (1/10) is actually adhered to an inner surface of the container 4, such that the patch is protected from debris or contamination. Thus, Ma does not disclose wherein the patch surface and the sandpaper surface (on which the patch and sandpaper/texture are located) face externally from the packet interior, nor would it have been obvious to have modified it as such.
CN203293550, also cited in the IDS, discloses a repair kit having a body with a sandpaper surface on one side, a pair of patches on the other side, and an interior between these surfaces. The interior is intended for insertion of one’s fingers for holding during use of the sandpaper. Thus, it would not have been obvious to have provided a patch cement in the packet interior of the repair packet as claimed.
The remaining cited references disclose various patch repair kits containing sandpaper and/or other components for performing the repair.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/             Primary Examiner, Art Unit 3726